              Case 3:20-cv-03248-RS Document 22 Filed 09/30/20 Page 1 of 3




     Robert V. Closson, Esq. (SBN 125646)
1
     bclosson@hirschclosson.com
2    Lisa G. Shemonsky Esq. (SBN 116221)
     lshemonsky@hirschclosson.com
3    HIRSCH CLOSSON, APLC
     5030 Camino de la Siesta, Suite 300
4
     San Diego, CA 92108
5    Telephone: (619) 233-7006
     Fax: (619) 233-7009
6
     Attorneys for Defendant
7    AMTRUST INTERNATIONAL UNDERWRITERS LIMITED
8    Jon S. Brick
     jsb@sbrlawsd.com
9    SCHULZ, BRICK & ROGASKI
     600 West Broadway, Suite 960
10   San Diego, CA92101
     Telephone: (619) 234-3660
11   Fax: (619) 234-0626
12   Attorney for Plaintiff
     CONTRACTORS BONDING INSURANCE COMPANY
13
14                            UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
16   CONTRACTORS BONDING INSURANCE )
     COMPANY                       ) Case Number: 3:20-CV-03248-RS
17                                 )
         Plaintiff(s),             ) JOINT STIPULATION AND ORDER TO
18
                                   ) EXTEND TIME TO HEAR ORAL
19       vs.                       ) ARGUMENT ON CROSS MOTIONS
                                   ) FOR SUMMARY JUDGMENT
20   AMTRUST INTERNATIONAL
     UNDERWRITERS LIMITED          )
21                                 ) Complaint Filed: June 13, 2020
         Defendant(s).             ) Hon. District Judge Richard Seeborg
22                                 )
                                   )
23                                 )
24                                 )

25
26         The parties to the above-entitled action jointly submit this JOINT STIPULATION TO

27   EXTEND TIME TO HEAR ORAL ARGUMENT ON CROSS MOTIONS FOR SUMMARY

28   JUDGMENT pursuant to CIVIL LOCAL RULES 6-2 and 7-12.


                                            Page 1 of 3
              Case 3:20-cv-03248-RS Document 22 Filed 09/30/20 Page 2 of 3




1       WHEREAS, on August 20, 2020, the parties attended an Initial Case Management
2    Conference.
3       WHEREAS, at the Case Management Conference, the Court set the date for hearing of the
4    Dispositive Motions on January 14, 2021 at 10:00 a.m. in Courtroom 3, 17th floor, United
5    Courthouse, 450 Golden Gate Avenue, San Francisco, CA.

6       WHEREAS, Counsel for AMTRUST INTERNATIONAL UNDERWRITERS LIMITED,

7    will be one of multiple speakers at a seminar through The Seminar Group entitled “WRAP

8    Insurance” which date was confirmed following the Case Management Conference.

9       WHEREAS, AMTRUST’s counsel contacted CBIC’s counsel on September 24, 2020 who

10   agreed, due to the conflict, to extend the hearing date for one or two weeks to either January

11   21, 2021 or January 28, 2021 at 10:00 a.m.

12     NOW THEREFORE, GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY

13   STIPULATED AND AGREED AS FOLLOWS:

14      The hearing date on Dispositive Motions shall be extended to January 28, 2021 at 1:30

15   p.m.

16      IT IS SO STIPULATED:

17
18
19    Dated: September 30, 2020                /s/ Lisa G. Shemonsky
                                               Robert V. Closson, Esq.
20                                             Lisa G. Shemonsky, Esq.
                                               Attorneys for Defendant
21                                             Amtrust International Underwriters Limited
22
23
      Dated: September 30, 2020                /s/Jon S. Brick
24                                             Peter R. Schulz. Esq.
                                               Jon S. Brick, Esq.
25
                                               Attorney for Plaintiff
26                                             Contractors Bonding Insurance Company

27
28

                                               Page 2 of 3
             Case 3:20-cv-03248-RS Document 22 Filed 09/30/20 Page 3 of 3




1                             JOINT STIPULATION AND ORDER
2      PURSUANT TO STIPULATION, IT IS SO ORDERED THAT the new hearing date
3                                                            28 2021 at 1:30 pm.
     for Dispositive Motions in the above matter is January ____,
4
5    DATED: 9/30/2020
                                      UNITED STATES DISTRICT JUDGE
6                                     Richard Seeborg
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             Page 3 of 3
